DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Applicants are reminded of their duty of disclosure.  MPEP §2001.  This duty extends to references that are “materially relevant” to the pending claims.  This would include references cited by the PCT Office.  The Applicants have not filed any IDS’s.
Claim Objections
Claims 8, 12, 49, 53 and 57 are objected to because there is no antecedent basis in the claims for the limitation of “EHF”.  This term does not appear in any of the claims from which claims 8, 12, 49, 53 or 57 depend. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7-8, 28-29, 41-43, 48-49, 53, 115-120 and 124 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maugars (US 2011/0136550).
With respect to claim 1, Maugars discloses an apparatus (fig 1, 3; par 25-45) comprising: 
a base position assembly (102) that includes a wireless power transmitter (120) and a wireless data transceiver (116), wherein the wireless power transmitter and the wireless data transceiver define a wireless and non-conductive interface (see fig 1) over which wireless power and data are transferable to a proximate electronic device (104, 106; par 30, 40, 50).  
Claim 1 only broadly recites the presence of a wireless power transmitter and data transceivers.  These components are ubiquitous in the art and the pending limitations are too broad to distinguish over known wireless power systems. 
With respect to claim 2, Maugars discloses the wireless power transmitter comprises an inductive transmit coil (within 120; par 36) for inductive power transfer over the interface.  
With respect to claim 3, Maugars discloses the wireless data transceiver comprises a near field communication (NFC) transceiver (item 116; par 40).  
With respect to claim 7, Maugars discloses the base position assembly includes a surface (see fig 1) on which the electronic device can be rested, and wherein the wireless power transmitter and the wireless data transceiver are configured to wirelessly transfer power (par 30) and data (par 30) to the electronic device in a rest position on the surface over the wireless interface via the surface.  
With respect to claim 8, Maugars discloses the base position assembly further comprises a conduit (inherent; see par 30, 40) between the EHF NFC transceiver (116) and the surface, wherein the conduit propagates the wireless data through the interface.
The specification does not provide any specific definition for what the Applicants intend to incorporate into the claim with the term “conduit”.  Merriam Webster’s Online Dictionary defines a conduit as “a natural or artificial channel” and “a means for transmitting or distributing”. https://www.merriam-webster.com/dictionary/conduit.  The claim does not define what the conduit is in any manner to distinguish over the cited art.  
Maugars discloses successful wireless data exchange between transmitter and receiver.  Thus, the path that the wireless data takes between the transceiver itself (116) and the charger surface (see fig 1) allows for the wireless data to pass through.  This is interpreted being “a conduit”.  
Further, for whatever frequency Maugars’ NFC transceiver (116) uses to communicate is interpreted as “extremely high frequency” EHF.  “extremely high” is a subjective term with no basis for comparison in the claim.
With respect to claim 28, Maugars discloses the wireless power transmitter comprises a plurality of inductive coils (120) that are spaced to provide for wireless power transfer through multiple regions of a surface of the base position assembly (fig 1 shows that wireless power transfer is possible through multiple regions of the surface).  
With respect to claim 29, Maugars discloses the wireless data transceiver comprises a plurality of wireless data transceivers (114, 116) that are spaced to provide for wireless data transfer through multiple regions of a surface of the base position assembly.  Maugars discloses at least two wireless data transceivers. As no two devices can occupy the same space, these transceivers are interpreted as being “spaced” apart as claimed.
With respect to claim 41, Maugars disclose a system (fig 1-4; par 25-59) comprising: 
a base position assembly (102) that includes a wireless power transmitter (120) and a first wireless data transceiver (116), wherein the wireless power transmitter and the first wireless data transceiver define a wireless and non-conductive interface (see fig 1) over which wireless power and data are transferable (par 30, 40); and 
an intermediary assembly (fig 4) for use with an electronic device (104, 106), wherein the intermediary assembly includes a wireless power receiver (132) and a second wireless data transceiver (134); 
wherein the wireless power transmitter is configured to wirelessly transfer power to the wireless power receiver via the interface (par 30, 50); and 
wherein the first wireless data transceiver and the second wireless data transceiver are configured to wirelessly communicate data via the interface (par 30, 40).  
With respect to claims 42-43, 48-49, Maugars discloses the recited limitations, as discussed above in the art rejections of claims 2-3, 7-8, respectively. 
With respect to claim 53, Maugars discloses 
the intermediary assembly includes a surface that contacts the base position assembly surface when the intermediary assembly and its connected electronic device are in the rest position (see fig 1), and 
wherein the intermediary assembly further comprises a conduit between the intermediary assembly's EHF NFC transceiver and the intermediary assembly surface, wherein the conduit propagates the wireless data through the interface to or from a target location on the base position assembly (inherent; because NFC communication is successfully achieved, there is a “conduit” within the receiver that does not prohibit the propagation of wireless data communication; see also art rejection of claim 8).  
With respect to claims 115 and 119-120, 124, Maugars discloses the apparatus necessary to complete the recited method steps, as discussed above in the art rejection of claims 41, 8, 8 and 8, respectively.  Regarding claims 119 and 124, the Maugars receiver has the same type of “EHF” NFC communication circuitry and “conduit” as the transmitter.  	
With respect to claim 116, Maugars discloses the base position assembly is part of a retail security position for merchandising the electronic device to customers (fig 1).  Placing the Maugars base position assembly within “a retail security position” does not involve any modifications of the reference.  Picking up the Maugars device and putting it down in a different location (a retail security position) does not overcome the anticipation rejection.  “The claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable”.  MPEP §2112(I).  The Maugars base position assembly is identical to that recited in the claims.  MPEP §2112(IV).
With respect to claim 117, Maugars discloses the base position assembly is part of a docking system for the electronic device (see fig 1).  
With respect to claim 118, Maugars discloses the wireless power transmitter comprises a first inductive coil (any coil within 120), wherein the wireless power receiver comprises a second inductive coil (132), and wherein the inductively charging step includes inductively coupling the first and second inductive coils (par 30, 50).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 57 and 128 are rejected under 35 U.S.C. 103 as being unpatentable over Maugars in view of McDonnall (US 2019/0216619).
Maugars discloses wireless EHF NFC communication, but does not expressly disclose a lens.  McDonnall discloses that it is known to add a lens to a wireless data communication device (fig 2B, item 226; par 23).
Maugars and McDonnall are analogous because they are from the same field of endeavor, namely wireless data transmitters and receivers.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Maugars to include a lens within the housing of either transmitter or receiver (i.e. between the transceiver and surface).  The motivation for doing so would have been to increase the efficiency of the system.  Lenses are known in the art to focus energy/light in a narrow beam instead of letting most of it be wasted into space (by being emitted in the wrong direction).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADI AMRANY/Primary Examiner, Art Unit 2836